NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 23 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

VANNESSA LUU,                                    No. 13-15118

              Plaintiff - Appellant,             D.C. No. 5:11-cv-02133-EJD

  v.
                                                 MEMORANDUM*
HEWLETT-PACKARD COMPANY, a
Delaware corporation,

              Defendant - Appellee.


                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                      Argued and Submitted March 12, 2015
                            San Francisco California

Before: McKEOWN, MURGUIA, and FRIEDLAND, Circuit Judges.

       Vannessa Luu appeals the district court’s grant of summary judgment to

Hewlett-Packard Company on her California and federal law retaliation claims.

We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Reviewing de novo, Ray v. Henderson, 217 F.3d 1234, 1239 (9th Cir. 2000),

we conclude that the evidence presented to the district court was sufficient to

establish “a causal link between” her protected activities and her termination.

Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir. 2000). Under both

federal and California law, a prima facie case can be established by “circumstantial

evidence, such as the employer’s knowledge that the [employee] engaged in

protected activities and the proximity in time between the protected action and the

allegedly retaliatory employment decision.” Jordan v. Clark, 847 F.2d 1368, 1376

(9th Cir. 1988) (alteration in original) (internal quotation marks and citation

omitted); accord Morgan v. Regents of Univ. of Cal., 88 Cal. App. 4th 52, 69-70

(2000).

      Luu’s declaration states that she lodged complaints with her supervisors

about gender discrimination, racial discrimination, and accounting irregularities

shortly before Hewlett-Packard terminated her employment. In light of the close

proximity between these claims and the termination, these allegations are sufficient

to establish a prima facie case of wrongful termination. See Coszalter v. City of

Salem, 320 F.3d 968, 977 (9th Cir. 2003) (noting that, “[d]epending on the

circumstances,” an adverse employment action “three to eight months” after the




                                          2
employee engaged in a protected activity “is easily within a time range that can

support an inference of retaliation”).

      The district court correctly concluded, however, that Luu failed to

demonstrate a genuine dispute of material fact as to whether Hewlett-Packard’s

“legitimate, nondiscriminatory reason[s]” for her termination were “pretext.”

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 804 (1973). The record

developed in the district court does not include “specific and substantial

circumstantial evidence” that Hewlett-Packard’s “true cause for firing [Luu] was

unlawful retaliation.” Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1244 (9th

Cir. 2013) (internal quotation marks and citation omitted).

      AFFIRMED.




                                          3